June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 RONALD DWAYNE WHITFIELD, Appellant

NO. 14-15-01077-CV                          V.

                  FIRST SERVICE CREDIT UNION, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on December 7, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ronald Dwayne Whitfield.


      We further order this decision certified below for observance.